Per Curiam.
Respondent, in response to a petition containing thirteen charges of professional misconduct, has filed an appli*217cation to resign as an attorney and counselor at law, and for an order annulling his license to practice law and striking his name from the roll of attorneys. Although the issues raised by an answer previously filed by respondent were referred to a Referee for hearing and report, respondent’s application to resign is supported by his affidavit that he cannot successfully defend himself against the charges.
The thirteen charges contained in the petition variously allege that respondent came into possession of, and transferred by sale or pledge, stocks and bonds which were stolen, and as to his possession of which respondent could not give a satisfactory explanation. The charges also allege similar possession of two stolen automobiles and the preparation of false papers in the administration of a decedent’s estate. Finally, the petition contains a charge of conspiracy with others in obtaining money by false pretenses.
The submission of a resignation during the pendency of a disciplinary hearing is considered tantamount to an admission of the charges made. (Matter of Farone, 37 A D 2d 287.) Because of the serious nature of the charges, respondent’s resignation should be accepted and an order entered striking his name from the roll of attorneys.
HeRLIHY, P. J., GrREENBLOTT, BwRRNEY, MAIN and REYNOLD'S,. JJ., concur.
Respondent’s application to resign granted; resignation accepted; and respondent’s name directed to be stricken from tfie roll of attorneys and counselors at law.